Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 28, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145754 & (4)                                                                                         Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  CITIZENS FOR MORE MICHIGAN JOBS and                                                                      Brian K. Zahra,
  ROBERT J. CANNON,                                                                                                   Justices
             Plaintiffs-Appellants,
  v                                                                 SC: 145754
                                                                    COA: 312085
  SECRETARY OF STATE, BOARD OF STATE
  CANVASSERS, and DIRECTOR OF
  ELECTIONS,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  DIRECT the Clerk to schedule oral argument on August 30, 2012, at 2:00 p.m., on
  whether to grant the application or take other peremptory action. At oral argument the
  parties shall include among the issues addressed whether the republication requirement of
  Const 1963, art 12, § 2 and MCL 168.482(3), requiring that petitions set forth any other
  existing provisions of the constitution that would be altered or abrogated by the proposed
  amendment, has been satisfied.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 28, 2012                     _________________________________________
         t0828                                                                 Clerk